DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0035] line 4 recites “capralactones” should read --caprolactones--
Paragraph [0037] line 11 recites “polymide” should read --polyamide--
Paragraph [0037] line 16 recites “Inpsire” should read --Inspire--
Paragraph [0040] line 3 recites “more than layer” should read --more than one layer--
Appropriate correction is required.
Claim Objections
Claim 23 is objected to because of the following informalities:  Line 4 recites “within expansion chamber” should read --within the expansion chamber--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, 11, 13, 16, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeb et al. (U.S. Publication 2009/0240185) henceforth referred to as Jaeb.
Regarding claim 1, Jaeb discloses a dressing (104) for treating a tissue site, the dressing comprising: a tissue interface (220, 222, 232, and 1215 together, since these layers are shown to contact the wound or tissue surrounding the wound; see Paragraphs [0042] and [0102] and Figs. 2-3 and 13, note that 1215 shown in Fig. 13 is equivalent to peripheral portion 1115 show in Fig. 12); and a cover (1325) comprising an expansion zone (1310; Paragraph [0106]) configured to be disposed over the tissue interface (220, 222, 232, 1215; Paragraph [0042]).
Regarding claim 2, Jaeb discloses the tissue interface (220, 222, 232, 1215; Paragraph [0042]) comprising a tissue contact layer (1215) having a treatment aperture (see below illustrative diagram of Figure 13); the cover (1325) being coupled (see below illustrative diagram of Figure 13) to the tissue contact layer (1215) to form an expansion chamber (see below illustrative diagram of Figure 13) between the expansion zone (1310; Paragraph [0106]) and the tissue contact layer (1215).

    PNG
    media_image1.png
    291
    619
    media_image1.png
    Greyscale

Illustrative diagram of Figure 13 of Jaeb (U.S. Publication 2009/0240185).
Regarding claim 4, Jaeb discloses the expansion zone (1310) comprising concentric pleats (Paragraph [0106]) or corrugations (1312) in the cover.
Regarding claim 6, Jaeb discloses the cover further comprising a base (see illustrative diagram of Figure 13) coupled to the tissue contact layer.
Regarding claim 7, Jaeb discloses the tissue interface further comprising an absorbent (228) disposed within the expansion chamber; and the absorbent being at least partially exposed (Paragraph [0042], exposed fluidically) through the treatment aperture (see above illustrative diagram of Figure 13).
Regarding claim 8, Jaeb discloses the tissue interface (220, 222, 232, 1215; Paragraph [0042]) further comprising a fluid control layer (232) having a plurality of perforation (247 and 450); and an absorbent (228) being disposed adjacent (Paragraph [0042]) to the plurality of perforations (247 and 450).
Regarding claim 9, Jaeb discloses the tissue contact layer comprising a bonding (Paragraph [0076], adhesive layer) interface configured to adhere (Paragraph [0076]) at least a portion of the tissue contact layer (1215) to epidermis adjacent (Paragraph [0076]) to the tissue site.
Regarding claim 11, Jaeb discloses the bonding interface comprising: a carrier (1325); and an adhesive (Paragraph [0076]) being disposed on the carrier.
Regarding claim 13, Jaeb discloses the carrier comprising a treatment aperture (see above illustrative diagram of Figure 13).
Regarding claim 16, Jaeb discloses the absorbent comprising an open-cell foam (Paragraph [0046]) or a super-absorbent polymer (Paragraph [0062]).
Regarding claim 23, Jaeb discloses a dressing for treating a tissue site, the dressing comprising: a tissue contact layer (1215); an expansion chamber (Paragraph [0106]) adjacent to the tissue contact layer (1215); and an absorbent (220, 224, and 228) disposed within the expansion chamber (Paragraph [0106]) and at least partially exposed (see illustrative diagram of Figure 2 below) through the tissue contact layer (1215).

    PNG
    media_image2.png
    507
    836
    media_image2.png
    Greyscale

Illustrative diagram of Figure 2 of Jaeb (U.S. Publication 2009/0240185).
Regarding claim 24, Jaeb discloses an apparatus (100) for treating a tissue site with negative pressure (Paragraph [0006]), the apparatus comprising: a dressing (104) according to claim 1; and a negative-pressure source (110) configured to deliver (Paragraph [0040]) negative pressure to the tissue interface (220, 222, 232, 1215; Paragraph [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeb (U.S. Publication 2009/0240185) in view of Locke et al. (U.S. Publication 2016/0175156) henceforth referred to as Locke. 
Regarding claim 10, Jaeb discloses the tissue contact layer further comprising a sealing (232, Paragraph [0075]) layer adjacent (Paragraph [0075]) to the bonding (Paragraph [0076], adhesive layer) interface, and the sealing (232, Paragraph [0075]) layer having a plurality of holes (247 and 450). Jaeb does not disclose the plurality of holes being configured to expose portions of the bonding interface. Locke, in the same field of endeavor of absorbent dressings, teaches a layer (132) with a plurality of holes (160) that expose (Paragraph [0056]) portions of a bonding interface (136) for the purpose of pressing the adhesive through the plurality of apertures to contact the epidermis and secure the dressing (Paragraph [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holes of the sealing layer disclosed by Jaeb to have been configured to expose portions of the bonding interface for the purpose of pressing the adhesive attached to the bonding interface through the plurality of apertures to contact the epidermis and secure the dressing (Paragraph [0056]).
Regarding claim 14, Jaeb as modified by Locke, discloses the sealing (232, Paragraph [0075] modified with 160 of Locke) layer comprising a silicone gel (Paragraph [0095] of Jaeb).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeb (U.S. Publication 2009/0240185) in view of Croizat et al. (U.S. Publication 2014/0221946) henceforth referred to as Croizat. Jaeb discloses the dressing of claim 11 as rejected above, but does not expressly disclose the carrier and the cover comprising a polymer film. Croizat teaches a carrier (1) and cover (1) comprising a polymer film (Paragraph [0066] for the purpose of providing a shell consisting of a flexible film that can provide airtight sealing of the wound (Paragraph [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier and cover of Jaeb to comprise a polymer film as taught by Croizat for the purpose of providing a shell consisting of a flexible film that can provide airtight sealing of the wound (Paragraph [0066]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeb (U.S. Publication 2009/0240185) in view of Aali et al. (U.S. Patent No. 8,252,971) henceforth referred to as Aali. Jaeb discloses the dressing of claim 9 as rejected above and an absorbent (228) that is detachable (not connected) from the bonding (Paragraph [0076], adhesive layer) interface. Jaeb does not expressly disclose the cover being detachable from the bonding interface. Aali teaches, in the same field of wound dressings,  a cover (50) that is detachable (Col. 12 lines 45-55) from a bonding interface (Col. 12 lines 45-55, upper surface of 22) for the purpose of periodically removing the cover to inspect the wound, and/or to replace components within without entirely removing the dressing (Col. 12 lines 45-55).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Jaeb to have been detachable from the bonding interface as taught by Aali for the purpose of periodically removing the cover to inspect the wound, and/or to replace components within without entirely removing the dressing (Col. 12 lines 45-55).
Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeb (U.S. Publication 2009/0240185) in view of Boba (U.S. Patent 3,773,045). 
Regarding claim 19, Jaeb discloses the dressing of claim 1 as rejected above, further comprising an indicator (Paragraph [0082]) associated with (Paragraph [0082]) the dressing (104), but does not expressly disclose the indicator (Paragraph [0082]) being an expansion indicator associated with the expansion zone (1310). Boba, in the same field of expanding medical devices, discloses a medical device with an expansion zone (see below illustrative diagram of Figure 1) with colored (Col. 2 lines 31-44) expansion indicators (3 and 7) located within a fold (6) associated with the expansion zone (see below illustrative diagram of Figure 1) for the purpose of more easily discerning inflation (expansion) of the device (Col. 2 lines 31-44).

    PNG
    media_image3.png
    249
    345
    media_image3.png
    Greyscale

Illustrative Diagram of Figure 1 of Boba (U.S. Patent 3,773,045)
It would have been prima facie obvious to one of ordinary skill in the art to have modified the indicator as disclosed by Jaeb to have been an expansion indicator associated with the expansion zone for the purpose of more easily discerning expansion of the device (Col. 2 lines 31-44).
Regarding claim 20, Jaeb discloses a dressing (104) for treating a tissue site, the dressing comprising: an absorbent (228); a cover (1325) layer comprising an expansion zone (1310) over the absorbent (228); and an indicator (Paragraph [0082]) associated with the dressing (104), but does not expressly disclose the indicator (Paragraph [0082]) being an expansion indicator associated with the expansion zone (1310). ). Boba, in the same field of expanding medical devices, discloses a medical device with an expansion zone (see above illustrative diagram of Figure 1) with colored (Col. 2 lines 31-44) expansion indicators (3 and 7) located within a fold (6) associated with the expansion zone (see above illustrative diagram of Figure 1) for the same purpose as detailed in the above rejection of claim 19.
Regarding claim 21, Jaeb as modified by Boba above in claim 20, disclose the expansion zone (1310 of Jaeb) being defined by a fold (Paragraph [0106] of Jaeb) in the cover (1325 of Jaeb); and the expansion indicator (3 and 7 of Boba) being disposed in the fold (6).
Regarding claim 22, Jaeb as modified by Boba above in claim 20, disclose the expansion zone (1310 of Jaeb) being defined by a fold (Paragraph [0106] of Jaeb) in the cover (1325 of Jaeb); and the expansion indicator comprising a colored (Col. 2 lines 31-44 of Boba) indicator (3 and 7 of Boba) disposed in the fold (6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. 
Donda et al. (U.S. Patent No. 10,449,094) discloses a multilayered absorbent dressing for a negative wound therapy device.
Haggstrom et al. (U.S. Patent No. 7,569,742) discloses an expandable wound therapy dressing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached at 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        



/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        18 October 2022